Citation Nr: 1812653	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for erectile dysfunction with decreased libido, to include as secondary to medications used to treat service-connected disabilities.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2014, June 2016, and May 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the April 2014 rating decision, the RO continued a 20 percent disability rating lumbar degenerative disc disease.  In the June 2016 rating decision, the RO denied service connection for a left knee disability.  In the May 2017 rating decision, the RO denied service connection for a headache disability, obstructive sleep apnea, and erectile dysfunction with decreased libido.  

Concerning the Veteran's claim of service connection for erectile dysfunction with decreased libido, the Board has recharacterized the issue to better reflect the evidence of record, which suggests that the Veteran's erectile dysfunction and decreased libido may be due to medications used to treat his service-connected disabilities.

The issues of entitlement to service connection for a left knee disability, an increased disability rating for a lumbar spine disability, and TDIU were previously remanded by the Board in September 2017 for additional development.  The matters have since returned to the Board.

The issues of entitlement to service connection for a left knee disability, erectile dysfunction with decreased libido, and obstructive sleep apnea; an increased disability rating for lumbar degenerative disc disease; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a headache disability for service connection purposes. 


CONCLUSION OF LAW

The criteria for service connection for a headache disability have not been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Here, the Veteran filed his claim as a fully developed claim (FDC) in March 2017 on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework, a claim is submitted in a fully developed status, limiting the need for further development of the claim by VA.  The Veteran's signature on the March 2017 VA Form 21-526EZ indicates that he has received all essential notice required by the VCAA.  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records and post-service VA and private treatment records have been associated with the record.  

The Board notes that the Veteran has not been provided with a VA examination for his claimed headache disability.  However, the Board finds that a VA examination is not warranted in this instance.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds that a VA examination is not required to resolve the aforementioned claim because the Veteran has not presented objective medical evidence of a current headache disability, as discussed in further detail below.  Thus, the issue of nexus is rendered moot and is in no further need of resolution.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim.

II.  Service Connection

The Veteran is seeking to establish service connection for a headache disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for certain listed chronic diseases, including organic diseases of the nervous system, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Initially, the Board finds that the competent and probative evidence of record fails to establish the existence of a headache disability at any time during the pendency of the claim.

A February 2012 VA treatment record noted that the Veteran presented with a four-day headache with a productive cough.  A June 2014 private treatment record indicated that the Veteran had headaches associated with fatigue.  A January 2017 VA treatment record noted continuing headache pain.  However, with the exception of the instances above, the Veteran has continually denied headache pain and VA and private treatment records fail to show a diagnosis of a headache disability.  See VA Treatment Records from March 2008, January 2009, July 2009, April 2010, October 2010, April 2011, October 2011, September 2012, February 2013, October 2013, December 2014, August 2015, October 2016, March 2017, April 2017, and May 2017.

The Board has considered the Veteran's assertions that he suffers from headaches and that he is competent to report such symptomatology.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Furthermore, the Veteran is not competent to diagnose acute occurrences of headache pain as a headache disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence does not reflect that the Veteran has or has had any headache disability during the course of the claim.  In the absence of a current diagnosis, service connection must be denied as a matter of law.  Brammer, 3 Vet. App. at 225.

The Board notes that the Veteran has not been afforded a VA examination for his claimed migraine disability.  As noted above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is no evidence of a currently diagnosed headache disability, the claim does not meet the requirements for obtaining a VA medical examination. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a headache disability.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a headache disability is denied.


REMAND

The Veteran is seeking service connection for a left knee disability, obstructive sleep apnea, and erectile dysfunction with decreased libido; an increased disability rating for lumbar degenerative disc disease; and TDIU.

Pursuant to the September 2017 Board remand, the Veteran's evidentiary record was provided to a VA examiner to render an opinion as to whether it was as least as likely as not that the Veteran's lumbar spine degenerative disc disease aggravated his left knee disability.  In a December 2017 opinion, the examiner opined that the Veteran's left knee disability was not aggravated by a service-connected condition.  The examiner explained that the Veteran's left knee disability was unrelated to a service-connected condition, as indicated by review of the Veteran's evidentiary record, and his left knee disability resulted from injuries he sustained after active duty service.  The Board finds that the December 2017 VA medical opinion is inadequate, as it failed to contain a detailed rationale to support its conclusion.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is warranted to obtain an opinion with adequate supporting rationale. 

The September 2017 Board remand also directed the AOJ to schedule a new VA examination for the Veteran's lumbar degenerative disc disease.  The Board instructed the VA examiner to provide an examination consistent with the standards set forth in Correia v. McDonald, 28 Vet. App. 158 (2016), which required that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint.  

Although the Veteran was afforded a VA examination in December 2017 that was complaint with the standards set forth in Correia, more recently, the Court held that with respect to flare-ups, VA examiners must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, including by soliciting information regarding frequency, duration, characteristics, severity, or functional loss.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  During the December 2017 VA examination, the Veteran indicated that he experienced flare-ups of the lumbar spine one to two times a month, lasting for 24 to 72 hours.  He noted that the pain was a 10 out of 10 and that it hurt to lie down or sit up.  The Veteran described the flare-ups as miserable and that he could not concentrate at times.  While the Veteran's statements suggest that his range of motion is further restricted during flare-ups, the examiner concluded that he was unable to state, without resorting to speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups because there was no conceptual or empirical basis for making such a determination without directly observing function under a flare-up.  As the September 2017 VA examination does not reflect the considerations required by Sharp, remand for an additional examination that addresses flare-ups of the Veteran's lumbar spine in compliance with Sharp is required.

With regard to erectile dysfunction with decreased libido, private and VA treatment records show that the Veteran has a diagnosis of erectile dysfunction and is suffering from low libido, for which he is treated with testosterone.  See August 2013 and February 2014 Private Treatment Records and September 2017 VA Treatment Record.  An April 2015 VA treatment record noted that the possible side effects of long term opioid therapy used to treat the Veteran's low back disc disease could cause decreased sex hormones.  A June 2017 VA treatment record indicated that the Veteran was evaluated for comorbidities that may contribute to his erectile dysfunction, such as hypogonadism (decreased testosterone).  As such, the Board finds that there is an indication that the Veteran's erectile dysfunction may be related to his low libido, which is possibly caused by medications used to treat a service-connected disability. 

The Board notes that the Veteran has not been provided with a VA examination to determine if his erectile dysfunction with decreased libido is etiologically linked to active duty or to a service-connected disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the Veteran has a current disability and the record indicates that the disability may be associated with a service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  As there is evidence of a current disability and evidence of a link to a service connected disability, the Board finds that the Veteran should be afforded a VA examination to determine if his erectile dysfunction with decreased libido is caused by medication used to treat a service connected disability.

With regard to obstructive sleep apnea, the evidence of record confirms that the Veteran has a diagnosis of obstructive sleep apnea.  See November 2006 VA Treatment Record.  While there is no medical evidence that the Veteran's obstructive sleep apnea is related to service on a direct basis, an April 2015 VA treatment record noted that the possible side effects of long term opioid therapy used to treat the Veteran's low back disc disease could cause obstructive sleep apnea.  The Board notes that the Veteran has not been provided with a VA examination for his obstructive sleep apnea.  As there is an indication that the Veteran's obstructive sleep apnea may be caused or aggravated by long term opioid therapy used to treat a service-connected disability, the Board finds that remand for a VA examination is warranted.

Finally, the decision on the issues of entitlement to service connection for a left knee disability, erectile dysfunction with deceased libido, and an increased disability rating for lumbar degenerative disc disease may impact upon the Veteran's claim for TDIU.  Therefore, the Board finds these issues to be inextricably intertwined and the Board must defer the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  After all outstanding records have been associated with the electronic claims file, return the claims file to the VA examiner who conducted the Veteran's December 2017 VA examination for a left knee disability.  The claims file and a copy of this remand must be made available to the examiner.  If the December 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was (a.) caused, or (b.) aggravated (permanently worsened beyond normal progression) by the Veteran's lumbar spine disability.  

A rationale for all opinions must be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

3.  After all outstanding records have been associated with the electronic claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed erectile dysfunction with decreased libido.  

The Veteran's claims file must be made available for review prior to the examination and the examination report should reflect that such review was accomplished.  Any tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction with decreased libido is proximately due to or the result of his service-connected disabilities, specifically to include the medications he is prescribed to treat service-connected disabilities.

b)  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction with decreased libido is aggravated (permanently worsened beyond normal progression) by his service-connected disabilities, specifically to include the medications he is prescribed to treat his service-connected disabilities.  

A rationale for all opinions must be provided.

4.  After all outstanding records have been associated with the electronic claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.

The Veteran's claims file must be made available for review prior to the examination and the examination report should reflect that such review was accomplished.  Any tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea is proximately due to or the result of his service-connected disabilities, specifically to include medications prescribed to treat service-connected disabilities.

b)  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is aggravated (permanently worsened beyond normal progression) by his service-connected disabilities, specifically to include medications prescribed to treat service-connected disabilities.  

A rationale for all opinions must be provided

5.  After all outstanding records have been associated with the electronic claims file, schedule the Veteran for an appropriate VA medical examination to assess the orthopedic manifestations of his lumbar spine disability.  

The Veteran's claims file must be made available for review prior to the examination and the examination report should reflect that such review was accomplished.  All testing deemed necessary to rate the lumbar spine disability under the criteria of the VA rating schedule must be conducted and the results reported in detail.

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should elicit from the Veteran a complete history of any flare-ups of the lumbar spine disability.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's lumbar spine disability.  The examiner should describe the additional loss, in degrees, if possible. 

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  If the examiner is unable to do so, the examiner should indicate that all procurable data was considered (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examination was not performed during a period of flare-up.

The examiner should also address any functional impairment resulting from the Veteran's lumbar spine disability and its effects on his ordinary activities.  

A rationale for all opinions must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


